DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 15-32, 34-38 and 40-59 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 36 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hai (US Doc. No. 20060001646).
Regarding claim 36, Hai discloses a finger device operable with a wireless electronic device and configured to be worn on a first finger of a user while receiving touch input from a second finger of the user, comprising: a housing configured to be coupled to .

Claim 59 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589).
Regarding claim 59, Domenikes discloses an electronic device operable with a finger device that is configured to be worn on a finger of a hand of a user and that has a sensor configured to gather user input in response to the user touching an external object, the electronic device comprising: a display (Figure 1, element 150); a hand-tracking system configured to measure movement of the hand of the user (see paragraph 0097 – note the hand tracking system); wireless communications circuitry configured to receive user input gathered with the sensor in the finger device in response to the user touching the external object (see paragraph 0097 – note that the interface technology can be a wireless technology connection); and control circuitry (Figure 1, element 104) configured to move an object on the display in response to the measured movement of the hand and in response to the user input (as disclosed in paragraph 0077 – note that the system can .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-24, 37, 38, 40-48, and 54 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589).
Regarding claim 15 Hai discloses a finger device operable with a head-mounted device that is configured to display virtual content over a real-world object, the finger device comprising: a housing configured to be coupled to a finger at a tip of the finger while leaving a finger pad at the tip of the finger exposed, wherein the finger device has a U-shaped housing having first and second sides coupled by a top portion (as shown in Figure 3); sensor circuitry configured to gather finger position information as the finger interacts with the displayed virtual content (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0029-0030 and 0034).  Hai does not disclose that the finger device contains a haptic feedback mechanism or a controller for the haptic feedback mechanism.

It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 16, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry includes an inertial measurement unit configured to gather the position information while a user is interacting with the real-world object that is overlapped by the virtual content (see paragraph 0029 – note the use of inertial sensors).
Regarding claim 17, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry includes strain gauge circuitry configured to gather a force measurement associated with a force generated by the finger as the finger contacts a surface of the real-world object while interacting with the displayed virtual content (see paragraph 0120 – note that a force-sensing resistor is a strain gauge).

Regarding claim 19, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry comprises an image sensor (see paragraph 0029 – note the optical sensor).
Regarding claim 20, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the sensor circuitry comprises a depth sensor (see paragraph 0087).
Regarding claim 21, the combination of Hai and Domenikes discloses all of the limitations of claim 20 as discussed in the claim 20 rejection above. Domenikes further discloses that control circuitry is configured to provide the haptic output with the haptic output device while the finger is selecting an item in an interactive list in the virtual content (see paragraph 0087 – note that the depth information is used to deliver haptic feedback to the user).
Regarding claim 22, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the real-world object does not contain circuitry and wherein the sensor circuitry is configured to gather the finger position information as the finger interacts with the displayed virtual content while simultaneously moving the real-world object (see paragraph 0087 – note that only the information ascertained by the finger controlled 
Regarding claim 23, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the control circuitry is configured to provide the finger with different textures in different areas of the real- world object by providing different haptic output to the finger in the different areas using the haptic output device based on the finger position information (see paragraph 0077).
Regarding claim 24, the combination of Hai and Domenikes discloses all of the limitations of claim 15 as discussed in the claim 15 rejection above. Domenikes further discloses that the virtual content comprises a virtual object and wherein the control circuitry is configured to move the virtual object in response to the finger position information (as disclosed in paragraph 0077 – note that the system can modify the finger position on the virtual object which constitutes motion of the virtual object).
Regarding claim 37, Hai discloses all of the limitations of claim 36 as discussed in the claim 36 rejection above.  Hai does not specifically disclose a haptic output device. 
  Domenikes discloses a finger operated device for use with an HMD (Fig 1, element 150) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors which track the motion of the finger (Figure 1, element 140 and Figure 8, element 840) wherein the finger operated device discloses a haptic output device configured to provide haptic output (Figure 8, elements 830).

Regarding claim 38, the combination of Hai and Domenikes discloses all of the limitations of claim 37 as discussed in the claim 37 rejection above. Domenikes further discloses control circuitry (Figure 8, element 800) configured to use the haptic output device to create detents as the second finger moves along the touch sensor (see paragraph 0067 – note that vibration feedback of the motion is consider to be a detent).
Regarding claim 40, the combination of Hai and Domenikes discloses all of the limitations of claim 38 as discussed in the claim 38 rejection above. Domenikes further discloses the control circuitry is configured to use the haptic output device to provide the first finger with haptic output based on the finger input (as disclosed in paragraph 0067).
Regarding claim 41, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor comprises an accelerometer and wherein the finger input comprises finger motion sensed with the accelerometer (see paragraph 0029 – note that inertial sensors also measure acceleration).
Regarding claim 42, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor comprises an inertial measurement unit (see paragraph 0029 – note the inertial sensors).

Regarding claim 44, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor comprises an ultrasonic sensor (see paragraph 0043 – note the use of an ultrasonic sensor).
Regarding claim 45, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Domenikes further discloses that the sensor comprises an optical sensor (see paragraph 0043 – note the use of an optical sensor).
Regarding claim 46, the combination of Hai and Domenikes discloses all of the limitations of claim 40 as discussed in the claim 40 rejection above. Hai further discloses that the housing is configured to be coupled to a tip of the first finger while leaving a finger pad at the tip of the first finger exposed (as shown in Figure 3).
Regarding claim 47, the combination of Hai and Domenikes discloses all of the limitations of claim 46 as discussed in the claim 46 rejection above. Hai further discloses that touch sensor is configured to gather touch input on the first side, the second side, and the top portion (see Figure 4 – note that elements 410, 420, 430, and 440 all contain capacitive touch sensors to measure touch on all sides of the touch sensor).

Regarding claim 54, Hai discloses a finger device operable with a computer having a display, the finger device comprising: a housing configured to be worn on a finger of a user (as shown in Figure 3); and a sensor coupled to the housing configured to gather finger position information and user input as the finger of the user touches the display (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0029-0030 and 0034); wireless communications circuitry configured to transmit the user input and the finger position information to the computer (as shown in Figure 6).  Hai does not disclose that the finger device contains a haptic feedback mechanism or a controller for the haptic feedback mechanism.
Domenikes discloses a finger operated device for use with an HMD (Fig 1, element 150) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors which track the motion of the finger (Figure 1, element 140 and Figure 8, element 840) wherein the finger operated device discloses a haptic output device coupled to the housing (Figure 8, elements 830); and control circuitry configured to provide haptic output to the finger using the haptic output device based on the finger position information (800; see also paragraph 0048).
. 

Claims 25-32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665).
Regarding claim 25, Hai discloses a finger device configured to be worn on a finger of a user, comprising: a housing configured to be coupled to a tip of the finger while leaving a finger pad at the tip of the finger exposed (as shown in Figure 3); sensor circuitry configured to gather finger position information as the user moves the finger (Figure 3, element 130); and a touch sensor configured to gather touch input along an exterior surface of the housing (Figure 3, element 130; see also Figure 4, elements 410, 420, 430, 440 and 460; see also paragraphs 0029-0030 and 0034).  Hai does not disclose that the finger device contains a haptic feedback mechanism or a controller for the haptic feedback mechanism nor does Hai disclose a strain gauge on an elongated arm.
Domenikes discloses a finger operated device for use with an HMD (Fig 1, element 150) wherein the finger pad of the user’s finger is left open (as shown in Figures 3, 4, and 9-13) including sensors which track the motion of the finger (Figure 1, element 140 and Figure 8, element 840) wherein the finger operated device discloses a haptic output device coupled to the housing (Figure 8, elements 830); and control circuitry configured 
Ferreira discloses a finger worn device for moving a cursor comprising a strain gauge coupled to an elongated arm in the housing for measuring the deformation of the finger to produce force measurements (see Figures 1-2; see also paragraph 0029).  
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including the haptic feedback to VR elements as disclosed by Domenikes and the strain gauge on the elongated arm as disclosed by Ferreira, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 26, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further discloses that the touch sensor includes an array of capacitive touch sensor electrodes extending along the housing, wherein the touch sensor is configured to gather the touch input from an additional finger touching the touch sensor (see paragraphs 0029-0030 and 0034).  
 Domenikes further discloses control circuitry (Figure 8, element 800) configured to use the haptic output device to create detents as the second finger moves along the touch sensor (see paragraph 0067 – note that vibration feedback of the motion is consider to be a detent).
Regarding claim 27, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further 
Regarding claim 28, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Hai further discloses that the sensor elements comprises capacitive touch sensor electrodes (see paragraph 0029 – note that elements 410, 420, 430, and 440 are variable capacitance switches).
Regarding claim 29, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 25 as discussed in the claim 25 rejection above. Ferreira further discloses an additional sensor coupled to the housing that gathers information on interactions of the finger with external objects (see paragraphs 0034-0036 and 0044 – note that data is received by sthe strain gauges from the finger tissue [read: deformed finger pad] not overlapped by the housing).
Regarding claim 30, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 29 as discussed in the claim 29 rejection above. Domenikes further discloses that the additional sensor coupled to the housing comprises an inertial measurement unit (see paragraph 0029 – note the use of inertial sensors).
Regarding claim 31, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 29 as discussed in the claim 29 rejection above. Domenikes further discloses that the additional sensor coupled to the housing comprises an image sensor (see paragraph 0029 – note the optical sensor).

Regarding claim 34, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 27 as discussed in the claim 27 rejection above.  Ferreira further discloses sensor elements configured to gather touch input from an area on the finger that is adjacent to the housing and that is not overlapped by the housing (see paragraphs 0031 and 0034-0036 – note that data is received by the strain gauges from the finger tissue not overlapped by the housing).

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665) and even further in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 35, the combination of Hai, Domenikes, and Ferreira discloses all of the limitations of claim 27 as discussed in the claim 27 rejection above.  Neither Hai, Domenikes, nor Ferreira specifically disclose a force sensor configured to gather finger pinch input from the finger as the finger presses against another finger.
Mastandrea discloses a finger worn input device wherein the pad of the finger is left open comprising multiple sensors including a force sensor configured to gather finger pinch input from the finger as the finger presses against another finger (as shown in Figure 7; see also paragraph 0116).
. 

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Ferreira et al. (hereinafter Ferreira – US Doc. No. 20160278665).
Regarding claim 49, Hai discloses all of the limitations of claim 36 as discussed in the claim 36 rejection above.  Although Hai discloses a touch sensor (Figure 3, element 130) on the housing of the finger worn device, Hai fails to disclose that the housing has a bendable arm with a strain gauge.
Ferreira discloses a finger worn device for moving a cursor comprising a strain gauge coupled to an elongated arm in the housing for measuring the deformation of the finger to produce force measurements (see Figures 1-2; see also paragraph 0029).  
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the strain gauge on the elongated arm as disclosed by Ferreira, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 

Claims 50-53 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 50, Hai discloses a finger device operable with a wireless electronic device and configured to be worn on a first finger of a user while receiving touch input from a second finger of the user, comprising: a housing configured to be coupled to the first finger (as shown Figure 3); sensor circuitry configured to gather finger position information as the user moves the first finger (Figure 3, element 130); control circuitry configured to wirelessly transmit the gathered finger input and the finger position information to the wireless electronic device (as shown in Figure 6); and first, second, and third directional sensors, wherein the control circuitry is configured to gather information on an orientation of the first finger from the first, second, and third directional sensors (Figure 4, elements 410, 420, 430, 440).  Hai does not specifically disclose a sensor configured to gather finger input from the second finger within a region on the first finger that is not overlapped by the housing.
Mastandrea discloses a finger worn input device for computer input (see Figure 10) wherein the pad of the finger is left open (as shown in Figure5A-5C) comprising multiple sensors including a sensor configured to gather finger input from the second finger within a region on the first finger that is not overlapped by the housing (as shown in Figure 7; see also paragraph 0116).
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by Hai with the finger worn device including sensor elements that gather finger input from the second finger within a region on the first finger that is not overlapped by the housing as disclosed by Mastandrea, the combination yielding 
Regarding claim 51, the combination of Hai and Mastandrea discloses all of the limitations of claim 50 as discussed in the claim 50 rejection above. Hai further discloses that the first, second, and third directional sensors are orthogonal (Figure 4, elements 410, 420, 430, 440; see also paragraph 0029).
Regarding claim 52, the combination of Hai and Mastandrea discloses all of the limitations of claim 51 as discussed in the claim 51 rejection above. Mastandrea further discloses that the sensors comprise radio- frequency sensors (see paragraph 0050).
Regarding claim 53, the combination of Hai and Mastandrea discloses all of the limitations of claim 50 as discussed in the claim 50 rejection above. Mastandrea further discloses that the housing has a portion that protrudes in front of a finger tip portion of the first finger and includes sensor circuitry configured to gather information on movement of the first finger (as shown in Figures 4-5 – note that the tip of the mouse unit 100 protrudes the finger tip).

Claims 55-58 are rejected under 35 U.S.C. 103 as being unpatentable over Hai (US Doc. No. 20060001646) in view of Domenikes et al. (hereinafter Domenikes – US Doc. No. 20170212589) and further in view of Mastandrea (US Doc. No. 20160209920).
Regarding claim 55, the combination of Hai and Domenikes discloses all of the limitations of claim 54 as discussed in the claim 54 rejection above.  Neither Hai nor Domenikes discloses a tablet computer.

It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by the combination of Hai and Domenikes with the finger worn device including sensor elements that gather finger input for use on a tablet computer as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement. 
Regarding claim 56, the combination of Hai, Domenikes, and Mastandrea discloses all of the limitations of claim 55 as discussed in the claim 55 rejection above.  Hai further discloses a touch sensor configured to gather touch input along an exterior surface of the housing (see Figure 3, element 130).  Domenikes further discloses wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the gathered touch input (paragraph 0048).
Regarding claim 57, the combination of Hai and Domenikes discloses all of the limitations of claim 54 as discussed in the claim 54 rejection above.  Neither Hai nor Domenikes specifically discloses a desktop computer.
Mastandrea discloses a finger worn input device for computer input (see Figure 10) wherein the pad of the finger is left open (as shown in Figure5A-5C) wherein the 
It would have been obvious to combine the finger worn device with the U-shaped housing as disclosed by the combination of Hai and Domenikes with the finger worn device including sensor elements that gather finger input for use on a tablet computer as disclosed by Mastandrea, the combination yielding predictable results and no more than one of ordinary skill in the art would expect from such an arrangement.
Regarding claim 58, the combination of Hai, Domenikes, and Mastandrea discloses all of the limitations of claim 57 as discussed in the claim 57 rejection above.  Hai further discloses a touch sensor configured to gather touch input along an exterior surface of the housing (see Figure 3, element 130).  Domenikes further discloses wherein the control circuitry is configured to provide haptic output to the finger using the haptic output device based on the gathered touch input (paragraph 0048).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM R GIESY whose telephone number is (571)272-7555.  The examiner can normally be reached on Mon-Fri 8-6.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 5712727603.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM R. GIESY/Primary Examiner, Art Unit 2694